Paihe, J.
This is an appeal from an order refusing to grant a motion to set aside the judgmefit. It appears from the return that' a former motion had been made to set aside the verdict and judgment, which had also been denied. Both were founded upon the records and files in the case.
*109Without regard to the merits, the order appealed from seems to have been proper, upon the ground that the motion was barred by the former motion and the decision thereon. The first order was not made without prejudice to a new motion, nor was there any leave obtained to renew the motion. The authorities cited by the respondent fully show, that, in such a case, a second motion is properly denied, for the mere reason that it is barred by the decision on the first.
By the Qourt. —The order is affirmed, with costs.